Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed October 25, 2022 in response to the Office Action of July 29, 2022 is acknowledged and has been entered.  Claims 7-9 and 15-18 have been cancelled. Claims 1, 19 and 21 have been amended. 
2.	Claims 1-6, 10-14, and 19-22 are currently being examined.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 1, 2, 4-6, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0136146 (McCready, CP May, 15, 2014), “McCready-146”. 
	McCready-146 teaches at paragraph 0010:
. .  a prediction system for a batch-type manufacturing process associated with a finite duration is provided. The prediction system includes one or more sensors for measuring values of a plurality of variables of the manufacturing process including at least one dependent variable that represents a process parameter whose value is dependent on one more process conditions. The measured values include measured values of the plurality of variables associated with at least one historical batch run and measured values of the plurality of variables associated with at least one current batch run. The prediction system also includes a prediction module for estimating an unknown future value of the at least one dependent variable at a future point in time in the at least one current batch run using a partial least squares (PLS) regression approach. The prediction module includes a calibration component and an estimation component. The calibration component is configured to determine (1) a X matrix including the measured values of the plurality of variables associated with the at least one historical batch run, (2) a Y matrix including the measured value of the at least one dependent variable associated with the at least one historical batch run; and (3) a relationship between the X matrix and the Y matrix determined based on the PLS regression approach. The estimation component is configured to estimate the unknown future value of the at least one dependent variable in the at least one current batch run using the relationship from the calibration component and the measured values of the plurality of variables associated with the at least one current batch run.

McCready-146 teaches partial least squares (PLS) regression is a multivariate analysis. See ¶ 0005.
	McCready-146 teaches monitoring the manufacturing process with a means for performing multivariate analysis on a combination of (1) the measured values of the variables and (2) at least one of the future values of the manipulated variables or the future values of the dependent variables to generate multiple multivariate statistics.  See ¶¶ 0018-0021 and Fig. 1.
	McCready-146 teaches that the process is useful pharmaceutical, biopharmaceutical fermentation and cell culture processes.  See ¶¶ 0003, 0016 and 0079.
	McCready-146 teaches at paragraph 0016:
In some embodiments, the manufacturing process comprises growing a cell culture medium to achieve one or more quality profiles for the cell culture medium. In this case, the plurality of variables of the manufacturing process comprise a plurality of physical, chemical and biological parameters. The PLS regression approach is used to estimate an unknown future value of at least one dependent variable from the plurality of physical, chemical and biological parameters to achieve the one or more quality profiles. The physical parameters can include at least one of temperature, gas flow rate or agitation speed. The chemical parameters can include at least one of dissolved oxygen concentration, carbon dioxide concentration, pH concentration, osmolality, redox potential, metabolite level, amino acid concentration or waste by-products production. The biological parameters can include at least one of viable cell concentration, intra-cellular measurements or extra-cellular measurements. The one or more quality profiles can comprise a carbon dioxide profile, impurity profile, osmolality profile, viable cell concentration profile, and pH profile.
	
McCready-146 teaches measuring exemplary trajectories of measured and predicted values of process variables in a yeast fermentation culture like ethanol concentration, NH3 concentration, and sugar concentration.  See ¶¶ 0079-0082 and Figs. 12 and 13. 
	McCready-146 teaches the dependent variables can be sampled and measured by the physical facility (offline), the data acquisition module or monitoring module (online) or a combination thereof.  See ¶¶ 0059-0060 and 0080, Figs. 1, 2,7a and 7b. 
	McCready-146 teaches imputation by regression (IBR) method for predicting prospective behavior of a manufacturing process.  See Fig. 4. 
	Although McCready-146 teaches that the prediction system includes one or more sensors for measuring values of a plurality of variables of the manufacturing process, McCready-146 does not specifically provide a working example with two independent online sensors.  It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of McCready-146 and use two or more online sensors to measure the  oxygen concentration, carbon dioxide concentration, pH concentration, osmolality, redox potential, metabolite level, amino acid concentration and/or waste by-products production as taught by McCready-146 to determine a carbon dioxide profile (concentration), impurity profile (purity), osmolality profile, viable cell concentration profile (potency), and pH (concentration)  profile as taught by McCready-146.  One would have been motivated to monitor these various parameters with two or more online sensors to obtain the most complete monitoring of the manufacturing process.

4.	Claim(s) 3, 10, 11, 13, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0136146 (McCready, CP May, 15, 2014), “McCready-146” as applied to claims 1, 2, 4-6, 13, 14, 19 and 20 above, and further in view of US Pat No. 6,344,172 B1 (Afeyan et al. Feb. 5, 2002, of record), “Afeyan”.
McCready-146 teaches as set forth above. McCready-146 also teaches determining chromatographic profiles. See ¶ [0047]. 
McCready-146 teaches as set forth above, but does not teach using a fluorescence censor, a specific type of chromatography unit, or a specific biological product.  
	Afeyan teaches a chromatography system and methods for the rapid and efficient separation of proteins and other biological macromolecules, like nucleic acids and therapeutic substances, and their purification.  See abstract, paragraph bridging cols. 2-3, col. 12-lines 21-30, paragraph bridging cols. 22-23, and Fig. 1-6. 
 	Afeyan teaches sensors for detecting  pH, conductivity and UV or other spectral absorbance or fluorescence. See col. 8-lines 35-55 and Fig. 3. 
	Afeyan teaches that the columns include ion exchange, reverse phase, hydrophobic, and affinity chromatography columns.  See col. 4-lines 39-42, col. 6- lines 50-56. col. 15-lines 37-53, and col. 19-lines 9-11.
	Afeyan teaches that the advantages of the chromatography system and methods include rapid monitoring of the presence, quantity, and/or purity of a target solute in a product sample, during a preparative procedure.  See col. 5-lines 40-50 and col. 7-lines 1-23. 
 	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of McCready-146  and Afeyan and use the chromatography system and methods of Afeyan in combination with the processes of McCready because McCready-146  teaches using chromatographic separation methods and Afeyan teaches the that chromatography system and methods can be used for the rapid and efficient separation of proteins and other biological macromolecules.  Given the advantages of the chromatography system and methods of Afeyan one would have been motivated to use the chromatography system and methods of Afeyan for the separation and purification proteins and other biological macromolecules, like nucleic acids, in the processes of McCready-146.


4.	Claim(s) 10, 11-13, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0136146 (McCready, CP May, 15, 2014), “McCready-146” as applied to claims 1, 2, 4-6, 13, 14, 19 and 20 above, and further in view of  US 2009/0312851 (Mishra S, Dec. 17, 2009, IDS), “Mishra”.  
McCready-146 teaches as set forth above, but does not teach using a filtration unit, a specific type of chromatography unit or a specific biological product.  
Mishra  teaches a multivariate system and method for controlling a bioprocess equipment includes developing a process model. The process model can be applied for process control purposes. See abstract, ¶¶ [0004]-[0011], and Figures 1-3.  
Mishra teaches producing protein, therapeutic proteins, peptides, and nucleic acids.  See ¶ [0042].
Mishra teaches using chromatography,  like ion exchange, affinity, and reverse phase, for purification.  See ¶ [0038].
Mishra teaches using filtration process, like  microfiltration, ultrafiltration, or a reverse osmosis process, any of which can be in a batch or continuous (feed-and-bleed)) format. Other filtrations include diafiltration and  dead-end.  See ¶ [0037].
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of McCready-146y and Mishra and use the chromatography and filtration methods of Mishra in combination with the processes of McCready for the isolation and purification of biological products because McCready-146 teaches using chromatographic separation methods, filtration can initially be used to remove impurities and precipitates, and Mishra teaches using filtration process and chromatography in combination with a multivariate system and method for controlling a bioprocess equipment.  Given that chromatography and filtration methods are routinely used in the art for biological molecule purification as shown by the teachings of Mishra, one of skill in the art would have been motivated with a reasonable expectation of success to chromatography and filtration methods in combination with the processes of McCready-146 for isolation and purification of biological products and biological therapeutics. 

Conclusion
5.	All other objections and rejections recited in the Office Action of July 29, 2022 are withdrawn in view of Applicant’s amendments and arguments.
6.	No claims allowed.
7.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642